DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-6 have been examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN on 1/16/2019. It is noted, however, that applicant has not filed a certified copy of the 2019100394249.6 or 201920069381.7 applications as required by 37 CFR 1.55.


Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
Page 2, Line 3: “for” should be changed to --form--.  
Appropriate correction is required.


Claim Objections
Claim 2 is objected to because of the following informalities:  
Lines 2-5: “a first post and a fastener…the other fastener” should be changed to --a first post, a second post, and a plurality of fasteners;
wherein one end of each warp cord is affixed to the first post by a respective one of the plurality of fasteners;
wherein a second end of each warp cord is affixed to the second post by a respective one of the plurality of fasteners-- .
Appropriate correction to this claim and to claim 6, which states similar limitations, is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Weinreich et al (US Patent 6,173,942) in view of Karatzis (US Patent Application 2019/0145030).

As to Claims 1 and 6, Weinreich et al disclose an electric fence, comprising:
a plurality of warp cords (1) and a plurality of weft cords (2), 
wherein the plurality of warp cords and the plurality of weft cords having a plurality of rectangular holes (Figs 1-5), 
wherein the plurality of warp cords include a top warp cord, a bottom warp cord, and a plurality of middle warp cords disposed between the top and bottom warp cords, wherein the plurality of middle warp cords include a plurality of electrically conductive middle warp cords and a plurality of electrically non-conductive middle warp cords, the electrically conductive middle warp cords being interlaced among the electrically non-conductive middle warp cords (Fig 5), and 
wherein each of the bottom warp cord and the electrically non-conductive middle warp cords is formed of synthetic fibers (‘Plastic’), and the electrically conductive middle warp cords (3c,3d) is formed of synthetic fibers and at least one metal wire (‘metallic wire or strip’). 
Weinreich et al also disclose a method for manufacturing the electric fence of claim 2, the method comprising:
providing synthetic fibers as a material for knitting the electric fence (Fig 5);
affixing the one end of each warp cord to the first post by fasteners, and affixing the other end of each warp cords to the second post by fasteners (‘connecting to the voltage-conducting post’);
using the conductor wires to electrically couple the warp cords that have metal wires in parallel and to electrically couple them to the power supply connectors (Fig 5).

However, Examiner notes that while the embodiment of Figure 5 teaches electrically conductive middle cords, but does not explicitly teach that the top warp cord is electrically conductive, the embodiment of Figure 1 teaches the top cord being electrically conductive.  Examiner also notes that the other embodiments disclose other variations/combinations of warp cords being electrically conductive/non-conductive.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the embodiment of Figure 5 to include the upper most cord as an electrically conductive cord as taught in Figure 1 as this is an engineering design choice to one of ordinary skill in the art producing expected and predictable results. 
Further, Weinreich et al do not explicitly disclose using a raschel knitting machine, raschel knitting the warp cords and weft cords of the electric fence into the raschel knitted net, wherein during knitting, at least one metal wire is mixed in at least one of the warp cords.
Karatzis teaches that ‘plastic meshes or Raschel meshes are well-known…[to] serve a wide variety of intended uses and are warp knit from a plastic thread with the aid of suitable devices (Raschel machines) by entwining respective plastic threads into threads with the aid of specific needles across the entire machine width’ and that ‘an example of such a Raschel mesh is known from EP 1 851 385 A1, which shows the use of a Raschel mesh for a construction site fence by way of example. Depending on the strength of the threads used, different applications are possible’ (Par. 0002-0003).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the fence netting to be made as a Raschel net via a Raschel knitting machine as taught in Karatzis to provide a fencing of low weight, while achieving sufficient strength to fulfill their function (Par. 0004).
 
As to Claim 3, Weinreich et al disclose the electric fence of claim 1, further comprising a first conductor wire, a second conductor wire, a first power supply connector, and a second power supply connector, wherein the one end of each electrically conductive middle warp cord is electrically coupled to the first power supply connector via the first conductor wire and another end of each electrically conductive middle warp cord is electrically coupled to the second power supply connector via the second conductor wire (‘connecting to the voltage-conducting post’).

As to Claim 4, Weinreich et al disclose the electric fence of claim 1, wherein sections of each metal wire are exposed on an outer surface of the corresponding electrically conductive middle warp cord (the electrical conductors are twisted around the plastic fibers-- exposing the conductors on an outer surface of the cords).

As to Claim 5, Weinreich et al disclose the electric fence significantly as claimed, but do not explicitly disclose wherein the synthetic fibers are nylon, polyester, polypropylene, or ethylene fibers.  These synthetic fibers are well-known and conventional materials suitable for use in a fence because they provides a netting of simple and economical construction having dual properties of strength and light weight.  Applicant is reminded that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the application was filed to make the fence of Weinreich et al from nylon, polyester, polypropylene, or ethylene fibers because they are materials known to be used for of simple and economic construction of fences and gates and its durability and light weight make it more suitable for this use.  


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weinreich et al (US Patent 6,173,942) and Karatzis (US Patent Application 2019/0145030). as applied to claims 1 and 3-6 above, and further in view of  Zhou (CN 208168539)

Weinreich et al disclose the electric fence of claim 1, further comprising:
a first post and a fastener, wherein one end of each warp cord is affixed to the first post by the fastener (‘connecting to the voltage-conducting post’);
a second post and another fastener, wherein another end of each warp cord is affixed to the second post by the other fastener (‘connecting to the voltage-conducting post’); and 
However, Weinreich et al do not explicitly disclose wherein the first post and second post respectively have grounding sections at their bottom end.
	Zhou teaches a similar fence having electric elements, wherein in the fence posts include grounding conductive blocks (4) which allows the “device to release free electrons into the ground” (Translation Page 3, Lines 21-22).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the fence post of Weinreich et al to include a grounding block as taught by Zhou to allow release of free electrons from the electric fence into the ground. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication 2009/0179182 teaches a similar electrified fencing having electric warp cords fastened to posts.
US Patent 6,367,781 teaches a similar fence barrier being formed via a Raschel knitting machine.
US Patent publications 2008/0237558, 4,728,080 and 6341550 teach similar mesh fencing with intertwined conductive wiring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        6/16/2022